NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



KURT SHANNON,                             )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-1086
                                          )
HILLSBOROUGH AREA REGIONAL                )
TRANSIT,                                  )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 28, 2018.

Appeal from the Commission on Human
Relations.

Kurt Shannon, pro se.

Michael H. Bowling and John M. Janousek
of Bell & Roper, Orlando, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.